PER CURIAM.
The following amendments to the Rules of Judicial Administration shall take effect at 12:01 a. m., January 1, 1981.
These amendments shall supersede our opinion in In Re Rules of Court: Procedure for Consideration of Proposals Concerning Practice and Procedure [In re The Florida Bar] 276 So.2d 467 (Fla.1972), and all conflicting rules and statutes.
Rule 2.130 is amended in its entirety to read as follows:
Rule 2.130: Procedure for Amending Rules
(a) Emergency Amendments. The Supreme Court, with or without notice, may change court rules at any time if an emergency exists that does not permit reference to the appropriate committee of The Florida Bar for recommendations. If a change is made without reference to the committee, the change may become effective immediately or at a future time. In either event, the Court shall fix a date for further consideration of the change. Any person may file comments concerning the change, seeking its abrogation or a delay in the effective date. The Court may allow oral argument in support of such comments by The Florida Bar, by its sections and committees, and by other bar associations.
(b) Amendments Generally. The following procedure shall be followed for consideration of rule amendments generally other than those adopted under subdivisions (a), (e), and (f).
(1) Proposals for court rules, amendments to them or abrogation of them may be made by any person.
(2) Proposals shall be submitted to the clerk of the Supreme Court in writing and shall include a general description of the proposed rule change or a specified proposed change in content. The clerk of the Supreme Court shall refer proposals to the appropriate committee under subdivision (b)(3).
(3) The Florida Bar shall appoint the following committees to consider rule proposals: Civil Procedure Rules Committee, Criminal Procedure Rules Committee, Summary Procedure Rules Committee, Traffic Court Rules Committee, Appellate Procedure Rules Committee, Juvenile Procedure Rules Committee, Rules of Evidence Committee, Judicial Administration Rules Committee, Probate and Guardianship Rules Committee, and Workers’ Compensation Rules Committee.
(4) Each committee shall be composed of attorneys and judges with extensive experience and training in the area of practice of the committee calling for regular, frequent use of the rules. The members of the committee shall serve for three years staggered terms. The President of The Florida Bar shall appoint the chairman and vice chairman of each committee.
(5) The committees shall consider and vote on each proposal. The committees may originate proposals and are charged with the duty of regular review and reevaluation of the rules to advance orderly and inexpensive procedures in the administration of justice. The committees may accept or reject proposed amendments or may amend proposals. The committees shall keep minutes of their activities, which minutes shall reflect the action *203taken on each proposal. Copies of the minutes shall be furnished to the clerk of the Supreme Court, to the Board of Governors of The Florida Bar, to the Supreme Court of Florida, and to the proponent of any proposal considered at the meeting.
(c)Schedule for Rule Proposals.
(1) Every four years commencing on or before September 1,1983, each committee shall report all proposed rule changes to the Board of Governors of The Florida Bar with the committee’s final numerical voting record on each proposal.
(2) On or before March 1, 1984, and every four years thereafter, the Board of Governors shall consider the proposals and shall vote on each proposal to recommend acceptance, rejection, or amendment.
(3) On or before April 1, 1984, and every four years thereafter, each committee shall file a report of its proposed rule changes with the Supreme Court. Each committee may amend its recommendations to coincide with the recommendations of the Board of Governors of The Florida Bar or may decline to do so or may amend its recommendations in another manner. Any such amendments shall also be reported to the Supreme Court. The report shall include the final numerical voting record of the proposals in the committee and a report of the action and voting record in the Board of Governors of The Florida Bar.
(4) The Supreme Court shall establish a date during the month of May or June for oral argument on the proposals. Notice of the hearing on the proposals and a copy of the proposals shall be furnished to the affected committee chairman and vice chairman, the Executive Director of The Florida Bar, and any person who has asked in writing filed with the clerk of the Supreme Court for a copy of the notice. The recommendations or a resume of them shall be published in the Florida Bar Journal or Florida Bar News before the hearing. Notice of the hearing shall also be published in the Florida Bar Journal or Florida Bar News. Before the date of oral argument, any person may file comments concerning the proposals with the clerk of the Supreme Court. The Supreme Court may hear oral argument from any person and shall hear oral argument on behalf of The Florida Bar, any bar association, and the affected committee.
(5)Orders of the Supreme Court on said proposals should be adopted in sufficient time to take effect on January 1 of the following year. The Supreme Court may permit Motions for Rehearing to be filed on behalf of any person, The Florida Bar, any bar association, and the affected committee.
(d) Rejected Proposals. If a committee rejects a proposal, the proponent may submit the proposed rule to the Board of Governors and shall notify the chairman and vice chairman of the affected committee of the submission of the proposed rule to the Board of Governors. Minority reports of committees are allowed and may be submitted to both the Board of Governors and the Supreme Court.
(e) Emergency Recommendation by Committee. If, in the opinion of a committee, a proposal is of an emergency nature, and the Board of Governors concurs, proposals may be made at any time to the Supreme Court. If the Court agrees that an emergency exists, the Court may set a time for oral argument and consideration of the proposal.
(f) Emergency Request by Court. The Supreme Court may direct special consideration of a proposal at times other than those specified in this rule and may require a committee to report its recommendation with the recommendations of the Board of Governors of The Florida Bar. The Supreme Court may set oral argument on the report at any time.
(g) Local Rules Proposed by Trial Courts: The foregoing procedure shall not apply to local rules proposed by a majority of circuit and county judges in the circuit. The Chief Justice of the Supreme Court may appoint a local Rule Advisory Committee to consider and make recommen*204dations to the Court concerning local rules and administrative orders submitted pursuant to Judicial Administration Rule 2.050(e).

Committee Note

Rule 2.130 is entirely rewritten to codify the procedures for changes to all Florida rules of procedure as set forth by this Court in In re Rules of Court: Procedure for Consideration of Proposals Concerning Practice and Procedure [In re The Florida Bar] 276 So.2d 467 (Fla.1972), and to update those procedures based on current practice. The Supreme Court Rules Advisory Committee has been abolished, and the Local Rules Advisory Committee has been established.
Rule 2.050(e)(1)(B) and (1)(C) are amended to read as follows:
(1)(B) Not later than February 15 of each year, the clerk of the Supreme Court shall submit all local court rule proposals to the Supreme Court Local Rules Advisory Committee created by Rule 2.130. At the same time, the clerk of the Supreme Court shall send copies of the proposed rules to the appropriate committees of The Florida Bar. The Florida Bar committees, any interested local bar associations, and any other interested person shall submit any comments or responses that they wish to make to the Supreme Court Local Rules Advisory Committee on or before March 15 of the year.
(1)(C) The Supreme Court Local Rules Advisory Committee shall meet on or before April 15 to consider the proposals and any comments submitted by interested parties. The committee shall transmit its recommendations to the Supreme Court concerning each proposal, with the reasons for its recommendations, within fifteen days after its meeting.
Rule 2.050(e)(2) is amended to read as follows:
(2) If any judge or member of The Florida Bar believes that an administrative order promulgated under subsection (b)(2) of this rule is a court rule or a local rule as defined in Rule 2.020, rather than an administrative order, he may apply to the Supreme Court Local Rules Advisory Committee for a decision on the question. The decisions of the committee concerning the determination of the question shall be reported to the Supreme Court, and the Court shall follow the procedure set forth in subsection (D) above in considering the recommendation of the committee.
All other portions of Rule 2.050 remain unchanged.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.